    Case 2:65-cv-15556-ILRL-JVM Document 1626 Filed 02/11/20 Page 1 of 2



MINUTE ENTRY
LEMELLE, J.
FEBRUARY 11, 2020

JS10: 02:45

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, ET AL                                  CIVIL ACTION

VERSUS                                                    NO. 65-15556

TANGIPAHOA PARISH SCHOOL BOARD,                           SECTION: B
ET AL


                               ORAL ARGUMENT


Courtroom Deputy:         Kimberly County
Court Reporter:           Toni Tusa

APPEARANCES:        Nelson Dan Taylor, Sr., Cassandra Butler and Gideon Tillman
                    Carter, III, Counsel for the plaintiffs
                    Ashley E. Bass, Counsel for Tangipahoa Parish School Board
                    Donald Cole Massey (Court Appointed Compliance Officer,
                    Tangipahoa Parish School Board)
                    Andrew Jackson (Chief Desegregation Implementation Officer)

MOTION FOR ENTRY OF ORDER DECLARING TANGIPAHOA PARISH SCHOOL
SYSTEM UNITARY AND ACKNOWLEDGEMENT OF FINAL AGREEMENT (R. Doc.
1581)
MOTION FOR ENTRY OF ORDER DECLARING TANGIPAHOA PARISH SCHOOL
SYSTEM UNITARY AND ACKNOWLEDGEMENT OF FINAL AGREEMENT (R. Doc.
1615)


Case called; all present and ready.
Court states posture of the case and poses questions to counsel.
Counsel respond to the Court’s inquiries.
Oral argument by counsel for the parties.
Court states ruling for the record.


Continued on Page 2
    Case 2:65-cv-15556-ILRL-JVM Document 1626 Filed 02/11/20 Page 2 of 2



Parties to submit modifications necessary to improve upon the plan as
stated by the Court by March 12, 2020. If necessary, parties may consult the
Court to seek further clarification after they have conferred with each
other.
Plan is approved provisionally as stated by the Court.
Order will be issued after the Court receives the modifications.
Court adjourned.
